Citation Nr: 1208240	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1955 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed July 2005 decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.   

2.  Evidence received since the July 2005 RO decision is not new and material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  


CONCLUSION OF LAW

Evidence received since the July 2005 decision that denied a claim for entitlement to service connection for hypertension, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In correspondence, dated in December 2006, VA informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).


Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the disability becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance. The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, in 1978, the Veteran filed a claim for compensation in which he listed more than 60 dates of complaints for numerous conditions.  One of the entries was "high blood pressure-headache" and another entry was for a  "1st degree AV Block, ECG".  

In a rating decision, dated in September 1978, the RO granted service connection for auriculoventricular (AV) block with an evaluation of 10 percent, effective from March 1, 1978.  The RO found normal blood pressure at retirement, and normal blood pressure upon VA examination; the RO did not list a denial or grant of service connection for high blood pressure on the rating sheet.  In a letter to the Veteran, dated in September 1978, VA notified the Veteran of the five disabilities for which he had been granted service connection (for a combined evaluation of 10 percent); however, unlike the rating sheet, the letter to the Veteran listed high blood pressure with an evaluation of 10 percent rather than the AV block with an evaluation of 10 percent, which had been noted on the rating sheet. 

In May 2001 correspondence, the Veteran requested an increased disability evaluation.  In April 2002, the RO denied the Veteran's claim for an increased evaluation for his service connected disabilities; the RO did not note high blood pressure because the Veteran was not service connected for it.  In his April 2003 notice of disagreement, the Veteran stated that no finding had been made on the evaluation of his high blood pressure, which he believed was a service connected disability based on the September 1978 letter.  The VA accepted the Veteran's April 2003 correspondence as a claim for service connection for hypertension, and denied the claim in a July 2005 rating decision.  The Veteran did not file a timely notice of disagreement (NOD) to the July 2005 RO denial.  The RO notified the Veteran by December 2006 correspondence that his NOD was not timely and would be considered a claim to reopen a previously denied claim.  The RO denied the Veteran's claim in May 2007 because there was no new and material evidence.

Evidence of record at time of last final denial

The Veteran's claim for entitlement to service connection was denied in July 2005; it is the last final denial.  The evidence of record at the last final denial consisted of the Veteran's STRs, VA medical records, and the statements of the Veteran in support of his claim.

The Veteran's STRs reflect more than 70 blood pressure readings; the Board will discuss those pertinent to the Veteran's claim to reopen based on his statements subsequent to the last final denial.  The STRs are negative for a diagnosis of hypertension.  A May 3, 1974 STR reflects that the Veteran had complaints of a headache for two days and sore neck for one day.  His blood pressure reading was 140/95.  He was prescribed Valium.  The DNIF (Duty Not Involving Flying) block on the STR is circled; however the recommendation of DNIF is later crossed out.  A May 6, 1974 STR reflects a blood pressure of 130/90. 

A July 3, 1974 STR reflects that the Veteran had increased levels of triglycerides, blood pressure readings of 135/95 and 140/100, and was advised to "diet mainly for cholesterol [and weight] loss."

A September 4, 1975 reflects that the Veteran complained of intermittent right lower quadrant pain.  His blood pressure readings were 140/98 and 138/94.  The impression was questionable abdominal discomfort which was a "probable muscle strain."

The Veteran's January 1978 report of medical history for retirement purposes reflects that he denied high blood pressure.  The corresponding January 1978 report of medical examination for retirement purposes reflects that the Veteran's heart and vascular system were normal.  His blood pressure was noted to be 122/70 and 124/68.

The claims file includes an October 2001 VA examination report.  The report reflects that the claims file was not available for review and all information was self-reported by the Veteran.  The report reflects a diagnosis of hypertension controlled with medications. 

A VA report of contact, dated in June 2003, reflects that the Veteran reported that he was diagnosed with hypertension approximately five years earlier (approximately 1998) and placed on medication.  He further reported that, in 1975, he was placed on a physical profile for a few days due to hypertension, which resolved in "about a week."  

A November 2004 VA examination report reflects that the Veteran reported that he was diagnosed with hypertension approximately nine or ten years earlier, or in approximately 1994 or 1995.  He reported that his hypertension has been treated with Atenolol.  The examiner opined that the Veteran's hypertension developed years before his diabetes and it is less likely as not that it is related to his service-connected diabetes, to include aggravation or permanent worsening.   

A March 2005 VA examination report reflects that the Veteran reported that his elevated blood pressure was first noted in 1975 while he was on active duty and he was initially thought to have white-coat hypertension.  He reported that his hypertension was later treated with lifestyle changes.  The examiner opined that it is less likely than not that the Veteran's hypertension is based on diabetes mellitus.

Evidence of record since the last final denial

The evidence of record since the last final denial includes the Veteran's statements, duplicate copies of some of his STRs, and a duplicate copy of the September 1978 VA correspondence noted above.  The Veteran states that he was first treated for high blood pressure on May 3, 1974, that he was placed on "duty not involving flying" status, and that he had high blood pressure readings on July 3, 1974 and September 4, 1975.  He also stated that starting in 1974, on doctor's orders, he attempted to control his blood pressure with exercise and weight control, and that he is currently on medication.  The Veteran submitted copies of his STRs from May 1974, July 1974, and September 1975.

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim.  Historically, the Veteran's claim for hypertension was denied in July 2005 because the evidence was against a finding that his hypertension was related to his service-connected diabetes mellitus, was not diagnosed until many years after service, and was not incurred in, or caused by service.  

The Veteran's statements are not new and material as they are duplicative of the prior STRs and his prior statements that he was service connected for high blood pressure.  His statements regarding treatment in May 1974, July 1974 and September 4, 1975 are duplicative of the notations in his STRs.  In addition, the copies of the Veteran's STRs which he submitted subsequent to the last final denial are duplicative of STRs which were previously in the claims file and which were considered by the RO at the time of the last final denial.  

The Board notes that the Veteran's lay assertions of medical causation cannot serve as the predicate to reopen a claim for compensation benefits. Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board finds that the evidence added to the record since the last final denial does not raise a reasonable possibility of substantiating the claim.  The claims file still does not contain a competent clinical opinion causally relating the Veteran's hypertension to service or a service-connected disability.  In addition, the claims file still does not contain credible evidence of hypertension in service, continuity of symptomatalogy since service, or disabling hypertension within one year of service.  Accordingly, the claim for service connection for hypertension is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


